UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ýQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011. ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-33323 PHC, INC. (Exact name of registrant as specified in its charter) Massachusetts 04-2601571 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 200 Lake Street, Suite 102, Peabody MA (Address of principal executive offices) (Zip Code) 978-536-2777 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non accelerated filer Smaller reporting company _X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Number of shares outstanding of each class of common equity as of May 3, 2011: Class A Common Stock Class B Common Stock 1 PHC, Inc. PART I. FINANCIAL INFORMATION Page Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets – March 31, 2011 and June 30, 2010 3 Condensed Consolidated Statements of Operations - Three and nine months ended March 31, 2011 and March 31, 2010 4 Condensed Consolidated Statements of Cash Flows – Nine months ended March 31, 2011 and March 31, 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosure About Market Risk 20 Item 4. Controls and Procedures 22 PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 6. Exhibits 23 Signatures 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements PHC, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) March 31, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $4,667,466 at March 31, 2011 and $3,002,323 at June 30, 2010 Prepaid expenses Other receivables and advances Deferred income tax assets – current Total current assets Restricted cash Accounts receivable, non-current Other receivables Property and equipment, net Deferred income tax assets – non-current Deferred financing costs, net of amortization of $692,869 and $582,972 at March 31, 2011 and June 30, 2010 Goodwill Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Current maturities of long-term debt Revolving credit note Current portion of obligations under capital leases Accrued payroll, payroll taxes and benefits Accrued expenses and other liabilities Income taxes payable Total current liabilities Long-term debt, net of current maturities Obligations under capital leases, net of current portion Long-term accrued liabilities Total liabilities Commitments and contingent liabilities Stockholders’ equity: Preferred Stock, 1,000,000 shares authorized, none issued or outstanding Class A common stock, $.01 par value, 30,000,000 shares authorized, 19,950,211 and 19,867,826 shares issued at March 31, 2011 and June 30, 2010, respectively Class B common stock, $.01 par value, 2,000,000 shares authorized, 773,717 and 775,021 issued and outstanding at March 31, 2011 and June 30, 2010, each convertible into one share of Class A common stock Additional paid-in capital Treasury stock, 1,214,093 and 1,040,598 shares of Class A common stock at March 31, 2011 and June 30, 2010, respectively, at cost ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements. 3 PHC, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, Revenues: Patient care, net $ Contract support services Total revenues Operating expenses: Patient care expenses Cost of contract support services Provision for doubtful accounts Administrative expenses Legal settlement Total operating expenses Income from operations Other income (expense): Interest income Other income (expense) ) ) Interest expense ) Total other income (expense) Income before provision for income taxes Provision for income taxes Net income $ Basic net income per common share $ Basic weighted average number of shares outstanding Diluted net income per common share $ Diluted weighted average number of shares outstanding See Notes to Condensed Consolidated Financial Statements. 4 PHC, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Non-cash interest expense Earnings of unconsolidated subsidiary ) ) Share-based compensation Provision for doubtful accounts Changes in: Accounts receivable and other receivable ) ) Prepaid expenses and other current assets ) ) Other assets Accounts payable ) Accrued expenses and other liabilities Net cash provided by operating activities Cash flows from investing activities: Acquisition of property and equipment ) ) Purchase of licenses ) ) Equity investment in unconsolidated subsidiary Investment in note receivable ) Principal payments on note receivable Net cash used in investing activities ) ) Cash flows from financing activities: Revolving debt, net Principal payments on long term debt ) ) Proceeds from issuance of common stock Purchase of treasury stock ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Beginning cash and cash equivalents Ending cash and cash equivalents $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash paid during the period for: Interest $ $ Income taxes See Notes to Condensed Consolidated Financial Statements. 5 PHC, INC. and Subsidiaries Notes to Condensed Consolidated Financial Statements March 31, 2011 Note A - The Company PHC, Inc. (the “Company”) is incorporated in the Commonwealth of Massachusetts.The Company is a national health care company, which operates subsidiaries specializing in behavioral health services including the treatment of substance abuse, which includes alcohol and drug dependency and related disorders and the provision of psychiatric services. The Company also operates help lines for employee assistance programs, call centers for state and local programs and provides management, administrative and online behavioral health services.The Company primarily operates under three business segments: Behavioral health treatment services, including two substance abuse treatment facilities:Highland Ridge Hospital, located in Salt Lake City, Utah, which also treats psychiatric patients, and Mount Regis Center, located in Salem, Virginia, and eleven psychiatric treatment locations which include Harbor Oaks Hospital, a 71-bed psychiatric hospital located in New Baltimore, Michigan, Detroit Behavioral Institute, a 66-bed residential facility located in Detroit, Michigan, Seven Hills Hospital, a 55-bed psychiatric hospital in Las Vegas, Nevada and eight outpatient behavioral health locations (one in New Baltimore, Michigan operating in conjunction with Harbor Oaks Hospital, one in Monroeville, Pennsylvania operating as Wellplace, three in Las Vegas, Nevada operating as Harmony Healthcare and three locations operating as Pioneer Counseling Center in the Detroit, Michigan metropolitan area); Call center and help line services (contract services), including two call centers: one operating in Midvale, Utah and one in Detroit, Michigan. The Company provides help line services through contracts with major railroads and a call center contract with the State of Michigan. The call centers both operate under the brand name, Wellplace; and Behavioral health administrative services, including delivery of management and administrative and online services. The parent company provides management and administrative services for all of its subsidiaries and online services for its behavioral health treatment subsidiaries and its call center subsidiaries. It also provides behavioral health information through its website Wellplace.com. Note B - Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“USGAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Rule 8-03 of Regulation S-X. Accordingly, they do not include all of the information and notes required by USGAAP for complete financial statements. The balance sheet at June 30, 2010 has been derived from the audited consolidated balance sheet at that date.In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included. Operating results for the three and nine months ended March 31, 2011 are not necessarily indicative of the results that may be expected for the year ending June 30, 2011. The accompanying financial statements should be read in conjunction with the June 30, 2010 consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K, as filed with the Securities and Exchange Commission (“SEC”) on September 24, 2010. Estimates and assumptions The preparation of financial statements in conformity with USGAAP requires management to make estimates and assumptions that affect the reported amount of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates.Such estimates include patient care billing rates, realizability of receivables from third-party payors, rates for Medicare and Medicaid and the realization of deferred tax benefits and the valuation of goodwill, which represents a significant portion of the estimates made by management. 6 Revenue Recognition The Company bills for its inpatient behavioral healthcare services upon discharge and for its outpatient facilities daily.In all cases, the charges are contractually adjusted at the time of billing using adjustment factors based on agreements or contracts with the insurance carriers and the specific plans held by the individuals.This method may still require additional adjustment based on ancillary services provided and deductibles and copays due from the individuals which are estimated at the time of admission based on information received from the individual.Adjustments to these estimates are recognized as adjustments to revenue during the period identified, usually when payment is received. The Company’s policy is to collect estimated co-payments and deductibles at the time of admission.Payments are made by way of cash, check or credit card.If the patient does not have sufficient resources to pay the estimated co-payment in advance, the Company’s policy is to allow payment to be made in three installments - one third due upon admission, one third due upon discharge and the balance due 30 days after discharge.At times, the patient is not physically or mentally stable enough to comprehend or agree to any financial arrangement.In this case, the Company will make arrangements with the patient once his or her condition is stabilized.At times, this situation will require the Company to extend payment arrangements beyond the three payment method previously outlined.Whenever extended payment arrangements are made, the patient, or the individual who is financially responsible for the patient, is required to sign a promissory note to the Company, which includes interest on the balance due. Contract support service revenue is a result of fixed fee contracts to provide telephone support.Revenue for these services is recognized ratably over the service period.All revenues and receivables from our contract services division are based on a prorated monthly allocation of the total contract amount and usually paid within 30 days of the end of the month. Note C- Stock Based Compensation The Company has three active stock plans: a stock option plan, an employee stock purchase plan and anon-employee directors’ stock option plan. The stock option plan provides for the issuance of a maximum of 2,400,000 shares of Class A common stock of the Company pursuant to the grant of incentive stock options to employees or nonqualified stock options to employees, directors, consultants and others whose efforts are important to the success of the Company.Subject to the provisions of this plan, the compensation committee of the Board of Directors (the “Board”) has the authority to select the optionees and determine the terms of the options including: (i) the number of shares, (ii) option exercise terms, (iii) the exercise or purchase price (which in the case of an incentive stock option will not be lessthan the market price of the Class A common stock as of the date of grant), (iv) type and duration of transfer or other restrictions and (v) the time and form of payment for restricted stock upon exercise of options.As of March 31, 2011, there were 1,421,313 options available for future grant under this plan. The employee stock purchase plan provides for the purchase of Class A common stock at 85 percent of the fair market value at specific dates, to encourage stock ownership by all eligible employees.A maximum of 500,000 shares may be issued under this plan.As of March 31, 2011, there were 428,064 shares available for future purchase under this plan. The non-employee director’s stock option plan provides for the grant of non-statutory stock options automatically at the time of each annual meeting of the Board.Under the plan, a maximum of 950,000 shares may be issued.Each outside director is granted an option to purchase 20,000 shares of Class A common stock, annually, at fair market value on the date of grant, vesting 25% immediately and 25% on each of the first three anniversaries of the grant and expiring ten years from the grant date.As of March 31, 2011, there were 530,000 options available for future grant under this plan. The Company follows the provisions of Financial Accounting Standards Board (“FASB”) Auditing Standards Codification (“ASC”) – “Compensation – Stock Compensation” (“ASC 718”).Under the provisions of ASC 718, 7 the Company recognizes the fair value of stock compensation as expense, over the requisite service period of the individual grantees, which generally equals the vesting period. All of the Company’s stock compensation is accounted for as equity instruments and there have been no liability awards granted.Any income tax benefit related to stock compensation will be shown under the financing section of the statement of cash flows.Based on the Company’s historical voluntary turnover rates for individuals in the positions who received options in the period, there was no forfeiture rate assumed.It is assumed these options will remain outstanding for the full term of issue.Under the true-up provisions of ASC 718, a recovery of prior expense will be recorded if the actual forfeiture is higher than estimated.True-up provisions to date have not been material. Under the provisions of ASC 718, the Company recorded stock-based compensation on its consolidated condensed statements of income of $30,844 and $38,603 for the three months ended March 31, 2011 and 2010, respectively and $144,213 and $180,304 for the nine months ended March 31, 2011 and 2010, respectively. The Company had the following activity in its stock option plans for the nine months ended March 31, 2011: Number Of Shares Weighted-Average Exercise Price Per Share Intrinsic Value At March 31, 2011 Balance – June 30, 2010 $ Granted Exercised ) Expired ) Balance – March 31, 2011 $ $ Exercisable $ $ 782,158 The total intrinsic value of the options exercised during the nine months ended March 31, 2011 was $75,775. The following table summarizes the activity of the Company’s stock options that have not vested for the nine months ended March 31, 2011. Number Of Shares Weighted- Average Fair Value Non-vested at July 1, 2010 $ Granted Expired ) Vested ) Non-vested at March 31, 2011 $ The compensation cost related to the fair value of these shares of approximately $194,777 will be recognized as these options vest over the next three years. The Company utilizes the Black-Scholes valuation model for estimating the fair value of the stock compensation granted.There were no options granted during the three months ended March 31, 2011 or March 31, 2010.The weighted-average fair value of the options granted for the nine months ended March 31, 2011 and March 31, 2010 was $1.14 and $0.63, respectively, using the following assumptions: Nine Months Ended March 31, Average risk-free interest rate 2.50% 2.76% Expected dividend yield None None Expected life 9.55 years 6.46 years Expected volatility 61.61% 60.66% The dividend yield of zero is based on the fact that the Company has never paid cash dividends and has no present intention to pay cash dividends. Expected volatility is based on the historical volatility of our common stock over the period commensurate with the expected life of the options. The risk-free interest rate is the U.S. Treasury rate on the date of grant. The expected life was calculated using the Company’s historical experience for the expected term of the option. 8 Note D - Fair Value Measurements: ASC 820-10-65, “Fair Value Measurements and Disclosures” (“ASC 820-10-65”), defines fair value, provides guidance for measuring fair value and requires certain disclosures. This statement applies under other accounting pronouncements that require or permit fair value measurements. The statement indicates, among other things, that a fair value measurement assumes that a transaction to sell an asset or transfer a liability occurs in the principal market for the asset or liability or, in the absence of a principal market, the most advantageous market for the asset or liability. ASC 820-10-65 defines fair value based upon an exit price model.ASC 820-10-65 discusses valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flow), and the cost approach (cost to replace the service capacity of an asset or replacement cost). The statement utilizes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The following is a brief description of those three levels: · Level 1:Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities. · Level 2: Inputs, other than quoted prices, that are observable for the asset or liability, either directly or indirectly. These include quoted prices for similar assets orliabilities in active markets and quoted prices for identical or similar assets or liabilities in markets that are not active. · Level 3:Unobservable inputs that reflect the reporting entity’s own assumptions. The following table presents information about the Company’s assets that are measured at fair value on a recurring basis as of March 31, 2011, and indicates the fair value hierarchy of the valuation techniques utilized to determine such fair value. Quoted Prices Significant Other Significant In Active Markets Observable Inputs Unobservable Inputs Total (Level 1) (Level 2) (Level 3) Assets: Money market funds $ Total $ As of March 31, 2011 and June 30, 2010, the fair value of the Company’s other financial instruments, which include cash and cash equivalents, accounts receivable, other receivables, notes receivable, accounts payable and long-term debt, approximate the carrying amounts of the respective asset and liability due to the short-term nature of these financial instruments and market rates and interest. Note E - Business Segment Information The Company’s behavioral health treatment services have similar economic characteristics, services, patients and clients.Accordingly, all behavioral health treatment services are reported on an aggregate basis under one segment.The Company’s segments are more fully described in Note A above.Residual income and expenses from closed facilities are included in the administrative services segment.The following summarizes the Company’s segment data: Treatment Services Contract Services Administrative Services Eliminations Total For the three months ended March 31, 2011: Revenue–external customers $ Revenues – intersegment ) Segment net income (loss) ) Capital expenditures Depreciation & amortization Interest expense Provision for income taxes 9 Note E – Business Segment Information (continued) Treatment Services Contract Services Administrative Services Elimination Total For the three months ended March 31, 2010: Revenue–external customers $ Revenues – intersegment ) Segment net income(loss) ) Capital expenditures Depreciation & amortization Interest expense Provision for income taxes For the nine months ended March 31, 2011: Revenue–external customers $ Revenues – intersegment ) Segment net income (loss) ) Capital expenditures Depreciation & amortization Interest expense Provision for income taxes Identifiable assets Goodwill and intangible assets For the nine months ended March 31, 2010: Revenue–external Customers $ Revenues – intersegment ) Segment net income (loss) ) Capital expenditures Depreciation & amortization Interest expense Provision for income taxes At June 30, 2010: Identifiable assets Goodwill and intangible assets Note F - Recent Accounting Pronouncements Recently Issued Standards During the quarter ended March 31, 2011, there were no recently issued accounting standards that are expected to have a material impact on our consolidated financial statements. Recently Adopted Standards During the quarter ended March 31, 2011, we did not adopt any new accounting standards that had a material impact on our consolidated financial statements. 10 Note G –Income Taxes FASB ASC 740, “Income Taxes” (“ASC 740”), prescribes a comprehensive model for the financial statement recognition, measurement, presentation, and disclosure of uncertain tax positions taken or expected to be taken in income tax returns.ASC 740 required that a change in judgment related to prior years’ tax positions be recognized in the quarter of the change.The Company recognized no material adjustment in the liability for unrecognized tax benefits. We recognize interest and penalties related to uncertain tax positions in general and administrative expense. As of March 31, 2011, we have not recorded any provisions for accrued interest and penalties related to uncertain tax positions. Tax years 2006-2009 remain open to examination by the major taxing authorities to which we are subject. Note H – Restricted Cash During the quarter ended December 31, 2008, certain litigation involving the Company and a terminated employee reached binding arbitration.As a result of this arbitration, the Arbitrator awarded the employee approximately $410,000 plus costs. In the calculation of the amount awarded, the Company believes the Arbitrator erroneously took into consideration an employment agreement that was not in question and not terminated by the Company.Based on this miscalculation, the Company’s attorney recommended an appeal, which the Company initiated.During the quarter ended March 31, 2010, the Michigan Court of Appeals denied the appeal.The Company then filed an appeal with the Michigan Supreme Court.Since the Company and its attorney expected a favorable outcome, no provision was made for this judgment; however, the Company placed $512,197 in escrow as required by the courts.Subsequent to quarter end the Michigan Supreme Court found in favor of the terminated employee requiring the Company to pay $446,320, which includes accrued interest, to the terminated employee to satisfy this judgment.This amount is shown as a legal settlement expense in operations of the quarter ended March 31, 2011 in the accompanying condensed consolidated statements of income. Note I -Basic and Diluted Income Per Share: Income per share is computed by dividing the income applicable to common shareholders by the weighted average number of shares of both classes of common stock outstanding for each fiscal year.Class B common stock has additional voting rights.All dilutive common stock equivalents are included in the calculation of diluted earnings per share. The weighted average number of common shares outstanding used in the computation of earnings per share is summarized as follows: Three months ended Nine months ended March 31, March 31, Weighted average shares outstanding – basic Employee stock options Warrants Weighted average shares outstanding – fully diluted The following table summarizes securities outstanding as of March 31, 2011 and 2010, but not included in the calculation of diluted net earnings per share because such shares are anti-dilutive: Three months ended Nine months ended March 31, March 31, Employee stock options Warrants Total 11 Note J - Note Receivable On November 13, 2010, the Company, through its subsidiary Detroit Behavioral Institute, Inc., d/b/a Capstone Academy, a wholly owned subsidiary of the Company (“Capstone Academy”), purchased the rights under certain identified notes (the “Notes”) held by Bank of America and secured by the property leased by Capstone Academy for $1,250,000.The Notes were in default at the time of the purchase and the Company has initiated foreclosure proceedings in the courts.The Notes were purchased using cash flow from operations.The Company has recorded the value of the Notes in other receivables, current, in the accompanying condensed consolidated financial statements.The Company believes the value of the Notes are fully recoverable based on the current value of the property securing the Notes. Note K – Material Definitive Agreement On March 15, 2011, the Company entered into an Asset Purchase Agreement with Universal Health Services, Inc. to acquire substantially all of the operating assets (other than cash), and assume certain liabilities associated with, MeadowWood Behavioral Health, a fifty-eight bed behavioral health facility located in New Castle, Delaware, for $21.5 million in cash.The closing is contingent upon regulatory approval, including approval from the Federal Trade Commission and appropriate regulatory agencies of the State of Delaware.The Company expects the transaction to close in the last fiscal quarter of 2011. The Company has also entered into a commitment letter with Jefferies Finance LLC, in order to finance the transaction.Jefferies Finance, LLC has agreed, subject to the terms and conditions of the commitment letter, to provide the financing for a new senior secured term loan of up to $23.5 million, which is intended to finance the transaction, and a $3.0 million senior secured revolving credit facility. Note L – Other Expense During the current fiscal year, the Company identified a failure with respect to prior year Average Deferral Percentage ("ADP") and Actual Contribution Percentage ("ACP") testing in the 401(k) plan.The Company does not consider this to be a material operational failure and is correcting by filing under the IRS' Employee Plans Compliance Resolution Program (Rev Proc 2008-50), with the assistance of counsel.During the current quarter, the Company determined that approximately $185,000 will be the non-voluntary contribution to the 401(k) plan required by the IRS in connection with this compliance failure and recorded this expense as other expense in the accompanying income statement. Note M- Reclassifications Certain prior period amounts have been reclassified to be consistent with the March 31, 2011 presentation. Note N –Subsequent Events: The Company evaluated subsequent events through May 10, 2011, which is the date these financial statements were available for issue, and did not find any unrecorded reportable subsequent events, except as discussed in Note H. 12 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. CAUTIONARY STATEMENT FOR PURPOSES OF THE "SAFE HARBOR" PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995. In addition to historical information, this report contains statements relatingto future events or our future results. These statements are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and are subject to the Safe Harbor provisions created by the statute. Generally words such as “may”, “will”, “should”, “could”, “anticipate”, “expect”, “intend”, “estimate”, “plan”, “continue”, and “believe” or the negative of or other variation on these and other similar expressions identify forward-looking statements. These forward-looking statements are made only as of the date of this report. We do not undertake to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise.Forward-looking statements are based on current expectations and involve risks and uncertainties and our future results could differ significantly from those expressed or implied by our forward-looking statements. Overview The Company presently provides behavioral health care services through two substance abuse treatment centers, two psychiatric hospitals, a residential treatment facility and eight outpatient psychiatric centers (collectively called "treatment facilities").The Company’s revenue for providing behavioral health services through these facilities is derived from contracts with managed care companies, Medicare, Medicaid, state agencies, railroads, gaming industry corporations and individual clients.The profitability of the Company is largely dependent on the level of patient census and the payor mix at these treatment facilities.Patient census is measured by the number of days a client remains overnight at an inpatient facility or the number of visits or encounters with clients at outpatient clinics.Payor mix is determined by the source of payment to be received for each client being provided billable services.The Company’s administrative expenses do not vary greatly as a percentage of total revenue but the percentage tends to decrease slightly as revenue increases.The Company’s internet operation, Behavioral Health Online, Inc., continues to provide behavioral health information through its web site at Wellplace.com but its primary function is Internet technology support for the subsidiaries and their contracts.As such, the expenses related to Behavioral Health Online, Inc. are included as corporate expenses. The healthcare industry is subject to extensive federal, state and local regulation governing, among other things, licensure and certification, conduct of operations, audit and retroactive adjustment of prior government billings and reimbursement.In addition, there are on-going debates and initiatives regarding the restructuring of the health care system in its entirety.The extent of any regulatory changes and their impact on the Company’s business is unknown.The previous administration put forth proposals to mandate equality in the benefits available to those individuals suffering from mental illness (the “Parity Act”).The Parity Act is now law and its full implementation started January 1, 2011.This legislation has improved access to the Company’s programs but its total effect on behavioral health providers cannot yet be assessed at this early stage.Managed care has had a profound impact on the Company's operations, in the form of shorter lengths of stay, extensive certification of benefits requirements and, in some cases, reduced payment for services.The current economic conditions continue to challenge the Company’s profitability through increased uninsured patients in our fee for service business and increased utilization in our capitated business. Critical Accounting Policies The preparation of our financial statements in accordance with USGAAP, requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues, expenses and related disclosures. On an ongoing basis, we evaluate our estimates and assumptions, including but not limited to those related to revenue recognition, accounts receivable reserves, income tax valuation allowances, and the impairment of goodwill and other intangible assets. We base our estimates on historical experience and various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. 13 Revenue recognition and accounts receivable: Patient care revenues and accounts receivable are recorded at established billing rates or at the amount realizable under agreements with third-party payors, including Medicaid and Medicare.Revenues under third-party payor agreements are subject to examination and contractual adjustment, and amounts realizable may change due to periodic changes in the regulatory environment.Provisions for estimated third party payor settlements are provided in the period the related services are rendered.Differences between the amounts provided and subsequent settlements are recorded in operations in the period of settlement.Amounts due as a result of cost report settlements are recorded and listed separately on the consolidated balance sheets as “Other receivables.”The provision for contractual allowances is deducted directly from revenue and the net revenue amount is recorded as accounts receivable.The allowance for doubtful accounts does not include the contractual allowances. The Company currently has two “at-risk” contracts.The contracts call for the Company to provide for all of the inpatient and outpatient behavioral health needs of the insurance carrier’s enrollees in a specified area for a fixed monthly fee per member per month.Revenues are recorded monthly based on this formula and the expenses related to providing the services under these contracts are recorded as incurred.The Company provides as much of the care directly and, through utilization review, monitors closely, all inpatient and outpatient services not provided directly.The contracts are considered “at-risk” because the cost of providing the services, including payments to third-party providers for services rendered, could equal or exceed the total amount of the revenue recorded. All revenues reported by the Company are shown net of estimated contractual adjustment and charity care provided.When payment is made, if the contractual adjustment is found to have been understated or overstated, appropriate adjustments are made in the period the payment is received in accordance with the American Institute of Certified Public Accountants (“AICPA”) “Audit and Accounting Guide for Health Care Organizations.”Net contractual adjustments recorded in the nine months ended March 31, 2011 for revenue booked in prior years resulted in a decrease in net revenue of approximately $261,000.Net contractual adjustments recorded in the nine months ended March 31, 2010 for revenue booked in prior years resulted in a decrease in net revenue of approximately $83,500. For the quarter and nine months ended March 31, 2011, a Medicare cost report settlement in the amount of $65,143 was recorded.For the quarter ended March 31, 2010, a Medicare cost report settlement in the amount of $68,277 was received.For the nine months ended March 31, 2010, a total of $92,267 in cost report settlements was recorded. Net Revenue by Payor (in thousands) For the Three Months For the Nine Months For the Fiscal Year Ended March 31, Ended March 31, Ended June 30, $ % $ % $ % $ % $ % Private Pay $ 8 $ 6 $ 8 $ 7 $ 7 Commercial 66 64 65 66 66 Medicare * 10 9 11 6 7 Medicaid $ 16 $ 21 $ 16 $ 21 $ 20 Net Revenue $ * Includes Medicare settlement revenue as noted above Accounts Receivable Aging (Net of allowance for bad debts- in thousands) As of March 31, 2011 Payor Current Over 30 Over 60 Over 90 Over 120 Over 150 Over 270 Over 360 Total Private Pay $
